     3:09-cr-00502-JFA          Date Filed 08/31/21       Entry Number 1677      Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


UNITED STATES OF AMERICA                                   )        CR No.: 3:09-502-JFA
                                                           )
v.                                                         )         MEMORANDUM
                                                           )        OPINION & ORDER
CYCRUS KENYON TUCKER                                       )
______________________________________                     )

       This matter is before the court upon the defendant’s pro se motion for compassionate

release (ECF No. 1645) pursuant to the First Step Act1 and 18 U.S.C. § 3582(c)(1)(A). The

defendant’s sole reason for moving for compassionate release is on the grounds that his

mother is terminally ill. Sadly, the defendant’s mother was laid to rest on January 17, 2021.

For the reasons which follow, the defendant’s motion is respectfully denied.

                                  I. STANDARD OF REVIEW

       Ordinarily, a court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c); See United States v. Chambers, 956 F.3d 667, 671 (4th Cir.

2020); United States v. Jackson, 952 F.3d 492 (4th Cir. 2020); United States v. Martin,

916 F.3d 389, 395 (4th Cir. 2019). But, “the rule of finality is subject to a few narrow

exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011). One such exception is

when the modification is “expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B);

See Jackson, 952 F.3d at 495.




       1
           Pub. L. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).

                                                   1
     3:09-cr-00502-JFA       Date Filed 08/31/21    Entry Number 1677         Page 2 of 6




       Commonly termed the “compassionate release” provision, § 3582(c)(1)(A)(i) provides

a statutory vehicle to modify a defendant’s sentence. It was originally adopted as part of the

Sentencing Reform Act of 1984.

       On December 21, 2018, the First Step Act was signed into law. Broadly, the Act’s

goals were to reform federal prisons and sentencing laws to reduce recidivism, decrease the

federal inmate population, and maintain public safety. The First Step Act also expanded the

existing compassionate release provisions of federal law by allowing an inmate to move for

compassionate release himself, rather than allowing only the Director of the Bureau of

Prisons (BOP) to do so. The relevant portion of the First Step Act, codified at 18 U.S.C.

§ 3582(c)(1)(A), provides:

       (c) Modification of an imposed term of imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—
       (1) in any case—

              (A) the court, upon motion of the Director of the Bureau of
              Prisons, or upon motion of the defendant after the defendant has
              fully exhausted all administrative rights to appeal a failure of
              the Bureau of Prisons to bring a motion on the defendant’s
              behalf or the lapse of 30 days from the receipt of such a request
              by the warden of the defendant’s facility, whichever is earlier,
              may reduce the term of imprisonment (and may impose a term
              of probation or supervised release with or without conditions
              that does not exceed the unserved portion of the original term
              of imprisonment), after considering the factors set forth in
              section 3553(a) to the extent that they are applicable, if it finds
              that—
                     (i) extraordinary and compelling reasons warrant such a
              reduction...and that such a reduction is consistent with
              applicable policy statements issued by the Sentencing
              Commission....


                                              2
     3:09-cr-00502-JFA        Date Filed 08/31/21   Entry Number 1677       Page 3 of 6




18 U.S.C. § 3582(c)(1)(A).

       By its terms, § 3582(c)(1)(A) permits the court to reduce the defendant’s term of

imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if the court finds

that (i) extraordinary and compelling reasons warrant such a reduction; and (ii) such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission. In addition, a district court may not grant a sentence reduction under

§ 3582(c)(1)(A) without considering the § 3553 factors to the extent they are applicable.

United States v. Kibble, 992 F.3d 326, 332 (4th Cir. 2021).

       Before the passage of the First Step Act, the United States Sentencing Commission

permitted a sentence to be modified due to the defendant’s medical condition, age, or family

circumstances and further defined the limits under which a sentence reduction may be given

under those justifications.     See U.S.S.G. § 1B1.13, n. 1 (A)–(C).        The Sentencing

Commission also provided a “catch-all provision” that allowed for a sentence modification

upon a showing of “extraordinary and compelling reasons” other than, or in combination

with, the reasons described in subdivisions (A) through (C).” Id. at n. 1 (D).

       In United States v. McCoy, 981 F.3d 271 (4th Cir. 2020), the Fourth Circuit agreed

with the Second Circuit in United States v. Brooker, 976 F.3d 228 (2d Cir. 2020) and found

that there is as of now no “applicable policy statement governing compassionate release

motions filed by defendants under the recently amended § 3582(c)(1)(A),” and as a result,

district courts are “empowered . . . to consider any extraordinary and compelling reason for

release that a defendant might raise.” McCoy, 981 F.3d at 284 (citing Brooker, 976 F.3d at

                                              3
      3:09-cr-00502-JFA          Date Filed 08/31/21         Entry Number 1677            Page 4 of 6




230); see also, Kibble, 992 F.3d at 331.

        Nevertheless, § 1B1.13 provides a framework when evaluating a defendant’s motion,

but a court independently determines whether “extraordinary and compelling reasons”

warrant a sentence reduction under § 3582(c)(1)(A).

        A defendant’s rehabilitation standing alone does not provide sufficient grounds to

warrant a sentence modification. 28 U.S.C. § 994(t). Also, the defendant bears the burden

to establish that he or she is eligible for a sentence reduction. United States v. Jones,

836 F.3d 896, 899 (8th Cir. 2016).

                               Exhaustion of Administrative Remedies

        Before a court may consider a defendant’s motion for compassionate release, the

defendant must have fully exhausted all of the administrative rights to appeal a failure of the

Bureau of Prisons (BOP) to bring a motion on the defendant’s behalf or the lapse of 30 days

with no answer from the Warden after a request by the defendant, whichever is earlier.

18 U.S.C. § 3582(c)(1)(A).2 The government acknowledges that the defendant has exhausted

his remedies.




        2
         The defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before filing
a motion for compassionate release in this court. See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (finding that
“mandatory exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion”);
United States v. Williams, No. CR JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying
motion for reduction of sentence because defendant failed to exhaust his administrative remedies, but
declining to decide whether exhaustion requirement is jurisdictional).

                                                      4
     3:09-cr-00502-JFA      Date Filed 08/31/21     Entry Number 1677        Page 5 of 6




       As it appears to this court that the defendant has fully exhausted his administrative

remedies, the court will proceed to review the matter on the merits. Even if the defendant

meets the eligibility criteria for compassionate release, this court retains discretion as to

whether to grant relief. See 18 U.S.C. § 3582(c)(1)(A) (providing the court may reduce the

term of imprisonment) (emphasis added).

                          Extraordinary and Compelling Reasons

       As an initial matter, this court notes that on June 22, 2020, it granted in part the

defendant’s motion for relief pursuant to § 404(b) of the First Step Act and reduced the

defendant’s sentence to 176 months.

       The defendant submits that due to the terminally ill health status of his mother, he

should be released from his incarceration. Sadly, the defendant’s mother passed away shortly

after the defendant’s motion was filed.

       This court agrees with the government that the defendant has failed to establish an

extraordinary and compelling reason for a reduction or release on a family situation basis.

       After carefully considering the applicable law, the arguments of the parties, and the

record before it, the court concludes that the defendant has not met his burden of establishing

that he has an extraordinary and compelling reason such that he is eligible for release under

§ 3582(c)(1)(A). As the court finds no extraordinary and compelling reason, it is not

necessary for the court to address the § 3553(a) factors.




                                              5
    3:09-cr-00502-JFA      Date Filed 08/31/21   Entry Number 1677       Page 6 of 6




      Accordingly, the defendant’s motion (ECF No. 1645) is respectfully denied.

      IT IS SO ORDERED.


August 31, 2021                                  Joseph F. Anderson, Jr.
Columbia, South Carolina                         United States District Judge




                                           6
